EXHIBIT 10.6
 
 

 
THIS WARRANT AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER.
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO THE TERMS AND CONDITIONS OF A CREDIT AGREEMENT DATED NOVEMBER 23,
2005, AS AMENDED, BY AND AMONG THE COMPANY AND THE INVESTMENT MANAGER AND LENDER
NAMED THEREIN.  A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER
OF THIS WARRANT WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS.
   

 

--------------------------------------------------------------------------------


 

No. W–COL-1
Void After Expiration Date
 
(as defined below)

 
WARRANT
 
TO PURCHASE COMMON STOCK OF
 
MTM TECHNOLOGIES, INC.
 
Dated August 21, 2007
 
THIS WARRANT CERTIFIES THAT, for value received, NATIONAL ELECTRICAL BENEFIT
FUND or its permitted transferees (the “Holder”) is entitled to purchase from
MTM TECHNOLOGIES, INC., a New York corporation (the “Company”), up to the number
of fully paid and nonassessable shares (the “Shares”) of Common Stock, $.001 par
value per share, of the Company, as further described and defined
below.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in that certain Credit Agreement, dated November
23, 2005, as amended, by and among the Company, the Holder and the Investment
Manager and Lender named therein (the “Credit Agreement”).
 
Section  1.    Number of Shares.  The maximum number of shares of Common Stock
which may be purchased upon the exercise of this Warrant is 700,000.


Section  2.            Exercise Price.  The price per share at which the Holder
may purchase the Common Stock shall be $ 1.17 per share (the “Exercise Price”),
as adjusted from time to time in accordance with Section 6 hereof.


Section  3.            Expiration Date.  This Warrant shall expire at 5:00 p.m.
New York Time on August 21, 2014 (the “Expiration Date”).  Upon the Expiration
Date, all rights of the Holder to purchase Common Stock pursuant to this Warrant
shall immediately terminate.


Section  4.            Exercise and Payment.
 
Section  4.1    Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder, in whole or in part at any time following the date
hereof and from time to time, by the surrender of this Warrant (together with a
duly executed notice of exercise in the form attached hereto as Exhibit A-1) at
the principal office of the Company, and (a) by the payment to the Company, by
wire transfer of immediately available funds, of an amount equal to the
aggregate Exercise Price of the Shares being purchased or (b) by the reduction
by the Holder of the principal amount of the Note of the Company issued to the
Holder on the date hereof in an amount equal to the aggregate Exercise Price of
the Shares being purchased.


Section  4.2            Net Issue Election.  The Holder may elect to receive,
without the payment by the Holder of any additional consideration, shares equal
to the value of this
 
2

--------------------------------------------------------------------------------


 
Warrant or any portion hereof by the surrender of this Warrant or such portion
(together with a duly executed notice of exercise in the form attached hereto as
Exhibit A-2) at the principal office of the Company.  Thereupon, the Company
shall issue to the Holder such number of shares of Common Stock as is computed
using the following formula:


X = Y (A-B)
A
Where 


 
X =
the number of shares of Common Stock to be issued to the Holder pursuant to this
Section  4.2.

 
 
Y =
the number of shares of Common Stock covered by this Warrant in respect of which
the net issue election is made pursuant to this Section  4.2.



 
A =
the Fair Market Value of one share of Common Stock, as determined in accordance
with Section  7 herein, as at the time the net issue election is made pursuant
to this Section  4.2.



 
B =
the Exercise Price in effect under this Warrant at the time the net issue
election is made pursuant to this Section  4.2.



Section  4.3    Stock Certificates.  In the event of the exercise of all or any
portion of this Warrant, certificates for the shares of Common Stock so
purchased shall be delivered to the Holder by the Company at the Company's own
expense (including the payment by the Company of any applicable issue taxes or
governmental charges imposed in connection with the issuance or delivery of the
Common Stock) within a reasonable time, which shall in no event be later than
ten (10) days thereafter and, unless this Warrant has been fully exercised or
has expired, a new Warrant representing the Shares with respect to which this
Warrant shall not have been exercised shall also be issued to the Holder within
such time.
 
If this Warrant shall be surrendered for exercise within any period during which
the transfer books for shares of the Common Stock or other securities
purchasable upon the exercise of this Warrant are closed for any purpose, the
Company shall not be required to make delivery of certificates for the
securities purchasable upon such exercise until the date of the reopening of
said transfer books.
 
3

--------------------------------------------------------------------------------


 
Section  5.    Stock Fully Paid; Reservation of Shares.  All of the Shares
issuable upon the exercise of this Warrant will, upon issuance and receipt of
the Exercise Price therefor, be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof, and
free and clear of all taxes, liens, encumbrances and charges with respect to the
issue thereof.  During the period within which this Warrant may be exercised,
the Company shall at all times have authorized and reserved for issuance
sufficient shares of its Common Stock to provide for the exercise of this
Warrant.


Section  6.            Adjustment of Exercise Price and Number of Shares.  The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price therefor shall be subject to adjustment from time to time
upon the occurrence of certain events, as follows:


Section  6.1    Adjustments for Subdivisions of Common Stock.  If the number of
shares of Common Stock outstanding at any time is increased by a stock dividend
payable in shares of Common Stock or by a subdivision or split up of stock, then
the Exercise Price then in effect shall, concurrently with the effectiveness of
such dividend, subdivision or split up, be proportionately decreased and the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
increased in proportion to such increase of outstanding shares of Common Stock.


Section  6.2            Adjustments for Combinations Common Stock.  If the
number of shares of Common Stock outstanding at any time is decreased by a
combination of the outstanding shares of Common Stock, then the Exercise Price
then in effect shall, concurrently with the effectiveness of such combination,
be proportionately increased and the number of shares of Common Stock issuable
upon exercise of this Warrant shall be decreased in proportion to such decrease
in outstanding shares of Common Stock.


Section  6.3            Adjustments for Reclassification, Exchange and
Substitution.  Upon a Notice Event (as defined below), if the Common Stock
issuable upon exercise of this Warrant shall be changed into the same or a
different number of shares of any other class or classes of stock, whether by
capital reorganization, merger, reclassification or otherwise (other than a
subdivision or combination of shares provided for above) this Warrant shall
thereafter be exercisable into, in lieu of the number of shares of Common Stock
which the Holder would otherwise have been entitled to receive, a number of
shares of such other class or classes of stock equivalent to the number of
shares of Common Stock that would have been subject to receipt by the Holder
upon exercise of this Warrant immediately before that change.


Section  6.4    Notice of Certain Events. In the event (each, a “Notice
Event”):  (a) the Company authorizes the issuance to all holders of Common Stock
rights or warrants to subscribe for or purchase shares of its capital stock, or
any other subscription rights or warrants; (b) the Company authorizes the
distribution to all holders of Common Stock evidences of indebtedness or assets
or other securities; (c) of any capital reorganization or reclassification of
Common Stock, other than a subdivision or
 
4

--------------------------------------------------------------------------------


 
combination of the outstanding Common Stock and other than a change in par value
of the Common Stock; (d) of any liquidation or merger to which the Company is a
party and for which approval of any of the Company's holders of Common Stock is
required, other than a consolidation or merger in which the Company is the
continuing corporation and that does not result in any reclassification or
change of the shares of Common Stock issuable upon the exercise of this Warrant;
(e) of the conveyance or transfer of the Company's properties and assets,
substantially as an entirety; or (f) of the Company's voluntary or involuntary
dissolution, liquidation or winding-up; then, in each case, the Company shall
cause to be mailed by certified mail to the Holder, at least 10 days prior to
the applicable record or effective date hereinafter specified, a notice stating
the material terms relating to the exercise of the Warrants, the name, title and
telephone number of a Company representative who shall be available to answer
any questions relating to such exercise and the dates as of which (i) the
holders of Common Stock of record will be entitled to receive any such rights,
warrants or distributions are to be determined, (ii) such Notice Event is
expected to become effective and (iii) that Holders of record of Warrants shall
be entitled to exchange or sell their shares of Common Stock issuable upon the
exercise of this Warrant for securities or other property, if any, deliverable
upon such Notice Event.  In addition, if the Company receives written notice
that a purchase, tender or exchange offer has been made to the holders of more
than 50% of the outstanding Common Stock, the Company shall give the Holder
reasonable notice (but will not be required to give not more than 10 days
notice) thereof.


Section  7.    Fractional Shares.  No fractional shares of Common Stock will be
issued in connection with any exercise hereunder.  In lieu of such fractional
shares the Company shall make a cash payment therefor based upon the fair market
value of the Common Stock on such date as determined by the board of directors
of the Company.


Section  8.            Restrictions on Transfer.
 
Section  8.1    Transfer.  The Holder may transfer this Warrant and the shares
of Common Stock issuable upon exercise of this Warrant, and the rights and
obligations attached thereto, so long as (a) any such transfer(s) comply with
applicable securities laws and (b) unless such securities have been registered
in accordance with applicable securities laws and transferred pursuant to a
non-private, open market transaction on the securities exchange on which the
Company’s Common Stock is listed, if such transferee is not a United States
citizen or an entity formed under the laws of a U.S. jurisdiction, the Holder
obtains the Company’s consent for such transfer (which shall not be unreasonably
withheld).


Section  8.2            Restrictive Legend.  Unless a registration statement is
in effect with respect thereto, each certificate representing (i) the Shares and
(ii) any other securities issued in respect of the Shares upon any stock split,
stock dividend or recapitalization (collectively, the “Restricted Securities”),
shall be endorsed as follows:
 

 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED,
 

 
5

--------------------------------------------------------------------------------


 

  SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION
OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS
THEREUNDER.
 
THIS SECURITY IS SUBJECT TO THE TERMS AND CONDITIONS OF A CREDIT AGREEMENT DATED
NOVEMBER 23, 2005, AS AMENDED, BY AND AMONG THE COMPANY AND THE INVESTMENT
MANAGER AND LENDER NAMED THEREIN.  A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO
THE RECORD HOLDER OF THIS WARRANT WITHOUT CHARGE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.
 

 
Section  9.    No Rights of Stockholders.  This Warrant does not entitle the
Holder to any voting rights as a stockholder of the Company prior to the
exercise of the Warrant.  Nothing in this Warrant shall obligate the Holder to
exercise this Warrant, it being understood that the decision as to whether to
exercise the Warrant shall be made exclusively by the Holder.


Section  10.          No Impairment.  The Company will not, by amendment of its
Certificate of Incorporation, as amended and restated, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but it will at all times in good faith assist in the
carrying out of all of the provisions of this Warrant and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the holder of this Warrant against impairment.


Section  11.          Loss, Theft, Destruction or Mutilation of Warrant.  Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of this Warrant, if mutilated, the Company will make
and deliver a new Warrant of like tenor and dated as of such cancellation, in
lieu of this Warrant.


Section  12.          Saturdays, Sundays, Holidays, etc.  If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall be a Saturday or a Sunday or shall be a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday or a Sunday or a legal holiday.
 
6

--------------------------------------------------------------------------------


 
Section  13.    Miscellaneous.
 
Section  13.1    Governing Law.  This Warrant shall be governed by and construed
in all respects in accordance with the laws of the State of New York, without
giving effect to the conflicts of laws provisions thereof.


Section  13.2            Entire Agreement; Amendment.  Each party hereby
acknowledges that no other party or any other person or entity has made any
promises, warranties, understandings or representations whatsoever, express or
implied, not contained in the Loan Documents and acknowledges that it has not
executed this Warrant in reliance upon any such promises, representations,
understandings or warranties not contained herein or therein and that the Loan
Documents supersede all prior agreements and understandings between the parties
with respect thereto.  There are no promises, covenants or undertakings other
than those expressly set forth or provided for in the Loan Documents.  Neither
this Warrant nor any term hereof may be amended, waived, discharged, or
terminated other than by a written instrument signed by Lenders holding a
majority of the principal amount of the Note and the Company.  Any amendment,
waiver, discharge or termination so made or effected shall be binding upon all
of the Holders.
 
Section  13.3    Successors and Assigns.  Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
permitted successors and assigns, heirs, executors, and administrators of the
Company and the Holder.
 
Section  13.4            Severability. Whenever possible, each provision of this
Warrant will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Warrant will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.
 
Section  13.5            Registration Rights.   Subject to receipt of necessary
information from Investment Manager and Lender, the Company will within 60 days
following the date hereof, take all actions necessary to grant to Holder
registration rights on parity with the registration rights of the holders of the
Company’s preferred stock, including without limitation, preparing and filing
with the Securities and Exchange Commission a Registration Statement on Form
S-3, or any equivalent form for registration in accordance with the Act, to
permit a public offering and resale of the Shares underlying this Warrant under
the Act on a continuous basis under Rule 415 thereof.  The Company acknowledges
that the plan of distribution contemplated by such Registration Statement shall
include offers and sales through underwriters or agents, offers and sales
directly to investors, block trades and such other methods of offer and sale as
Investment Manager shall request. The Company will cause such Registration
Statement to remain effective until such time as all of such Shares are sold or
the holders thereof are entitled to rely on Rule 144(k) for sales of such shares
without registration under the Act and without
 
7

--------------------------------------------------------------------------------


 
compliance with the public information, sales volume, manner of sale or notice
requirements of Rule 144(c), (e), (f) or (h).
 
Section  13.6            Notices, etc.  All notices and other communications
required or permitted hereunder shall be in writing and shall be mailed by
registered or certified mail, postage prepaid, by overnight courier, or
otherwise delivered by hand or by messenger or sent by facsimile and confirmed
by mail, addressed:
 
(i)           if to the Company, to MTM Technologies, Inc., 1200 High Ridge
Road, Stamford, Connecticut 06905, Attention: Chief Executive Officer; and


(ii)           if to the Holder, at the address of such Holder set forth on the
signature page of this Warrant.
 
All notices shall be effective upon receipt.
 
Section  13.7    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section  13.8            Titles and Subtitles.  The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Warrant as of the date
first above written.




MTM TECHNOLOGIES, INC.




By:    /s/                    
Name:
Title:
 

--------------------------------------------------------------------------------


 
WARRANT HOLDER:


NATIONAL ELECTRICAL BENEFIT FUND


By:  Columbia Partners, L.L.C. Investment Management,
        as Investment Manager


By:     /s/                            
       Name:
       Title:



--------------------------------------------------------------------------------


 
THE EXERCISE OF THIS WARRANT IS SUBJECT TO THE APPLICABLE
PROVISIONS OF THE HART-SCOTT-RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED


EXHIBIT A-1


NOTICE OF EXERCISE
 


TO:         MTM Technologies, Inc.
1200 High Ridge Road
Stamford, Connecticut 06905
Attention: Chief Executive Officer
 


1.  The undersigned hereby elects to purchase _________ shares of Common Stock,
par value $.001 per share, of MTM TECHNOLOGIES, INC. pursuant to the terms of
this Warrant, and tenders herewith payment of the purchase price of such shares
in full.


2.  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:


______________________________
(Name)
______________________________


______________________________
(Address)






____________________________________
(Signature)
 
Title:_______________________________


________________________
(Date)


A-1

--------------------------------------------------------------------------------


 
THE EXERCISE OF THIS WARRANT IS SUBJECT TO THE APPLICABLE
PROVISIONS OF THE HART-SCOTT-RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED


EXHIBIT A-2


NET ISSUE NOTICE OF EXERCISE




TO:         MTM Technologies, Inc.
1200 High Ridge Road
Stamford, Connecticut 06905
Attention: Chief Executive Officer






1.   The undersigned hereby elects to purchase _________ shares of Common Stock,
par value $.001 per share, of MTM TECHNOLOGIES, INC. pursuant to the terms of
this Warrant, and hereby elects under Section 4.2 of this Warrant to surrender
the right to purchase _______ shares of Common Stock pursuant to this Warrant
for a net issue exercise with respect to ________ shares of Common Stock.


2.   Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 
______________________________
(Name)
______________________________


______________________________
(Address)






____________________________________
(Signature)
 
Title:_______________________________


________________________
(Date)
 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B


ASSIGNMENT FORM
(To be signed only upon transfer of Warrant)
 




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________, whose address is _____________________, the
right represented by the attached Warrant to purchase _________ shares of Common
Stock of MTM TECHNOLOGIES, INC., to which the attached Warrant relates.
 
Dated:____________________
 
 
 
___________________________________________
(Signature must conform in all respects to name of
Holder as specified on the face of the Warrant)
 
 
 
___________________________________________
            (Address)
 
Signed in the presence of:
 
_____________________________
 


B-1

--------------------------------------------------------------------------------


 